DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-26 were pending for examination in the application filed November 23, 2019. Claims 1, 4-6, 8, 12, 15, 18, 19, 21 and 24 are amended, claims 3, 7, 9, 10, 13, 16-17, 20, 22 and 25 are cancelled, and no additional claims are added as of the remarks and arguments made June 30, 2021.
Claims 1 and dependent claims recite the limitation “device configured to,” and “controller configured to,” generic placeholders according to step (A) of the three prong analysis, under MPEP §2181, the generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, invoking interpretation under §112(f) formerly, §112, 6th paragraph, see MPEP §2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation (an excerpt provided below, however, the excerpt is meant to provide convenience and in no way to limit the entire section where relevant is to be taken into consideration):
Accordingly, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A. The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term That Is Simply A Substitute for “Means”)
With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6.

Support for these elements is found in the Figures 1 and 10 discussions.

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8, 11-12, 14-15, 18-19, 21, 23-24 and 26 are being rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (Fields; U.S. Patent Application Publication 2015/0254955 A1) and in view of Song et al. (Song; U.S. Patent Application Publication 2015/0206523A1), and further in view of Aarts et al. (Aarts; U.S. Patent Application Publication 2019/0357834 A1):
Regarding Claim 1, (Currently Amended) Fields discloses the aspects of the vehicle, comprising: 
a bio-signal sensor (a physiological sensor 120 or various additional sensors (not shown) within a vehicle 108 (e.g., a car, truck, etc.); [0021] The front-end components 102 are disposed within one or more mobile devices 110 or on-board computers 114, which may be permanently or removably installed in the vehicle 108. The mobile device 110 or the on-board computer 114 may interface with one or more physiological sensors 120 or various other sensors (not shown) in the vehicle 108 (e.g., a braking sensor, a speedometer, a tachometer, an accelerometer, an optical sensor, a microphone, etc.), which sensors may also be incorporated within or connected to the mobile device 110 or the on-board computer 114. In some embodiments, the physiological sensor 120 may be permanently installed within the vehicle 108. In other embodiments, the other sensors (not shown) may perform part or all of the functions of the physiological sensor 120, in which case the physiological sensor 120 may not be present. Further, the physiological sensor 120 or other sensors (not shown) within the vehicle 108 may be installed by the manufacturer of the vehicle 108 or as an aftermarket modification to the vehicle 108. The mobile device 110 or the on-The physiological sensor 120 may include a thermometer, microphone, thermal image capture device, electroencephalograph (EEG), galvanic skin response (GSR) sensor, heart rate sensors, respiratory rate sensor, or other biometric sensors. The sensors may also include other sensors currently existing or later developed.) configured to measure a bio-signal of a user ([0020]…The front-end components 102 monitor a vehicle operator 106 for indications of an impaired emotional state using data from a physiological sensor 120 or various additional sensors (not shown) within a vehicle 108 (e.g., a car, truck, etc.). The front-end components 102 may further process the sensor data using a mobile device 110 or on-board computer 114 to determine whether the vehicle operator 106 is in an impaired emotional state.); 
a feedback device (When an impaired emotional state is determined to exist, appropriate response stimuli to improve the emotional state of the vehicle operator 106 may be determined using the mobile device 110 or on-board computer 114.) configured to interact with the bio-signal of the user ([0052] Referring again to FIG. 3, when the vehicle operator emotion management system 100 determines that the vehicle operator 106 is in an impaired emotional state at block 310, the vehicle operator emotion management system 100 selects appropriate stimuli to manage the emotional impairment (block 312). The stimuli may consist of any music, other sound recordings (e.g., radio shows, sports broadcasts, personalized messages, recorded ambient sounds, tones, etc.), telephone calls, suggested local destinations to stop (e.g., coffee shops, gas stations, restaurants, points of historical interest or scenic overlooks, etc.), visual stimuli (e.g., video, still images, dashboard lighting, ambient lighting within the vehicle, etc.), tactile stimuli (e.g., massage functions in a vehicle seat, etc.), temperature stimuli (e.g., blasts of hot or cold air through a vehicle ventilation system, heating or cooling elements in a vehicle seat, etc.), aromatic stimuli, or other stimuli that may affect the emotional state of the vehicle operator 106. The stimuli may be selected from a set stored on the mobile device 110 or on-board computer 114 or from a set stored on the server 140. Alternatively, or additionally, the stimuli may be selected from any source accessible by the mobile device 110, on-board computer 114, or server 140 via the internet or other communication connection (e.g., terrestrial or satellite radio, streaming music services, image or text sharing services, video hosting web services, etc.). In some embodiments, the selection of appropriate stimuli may include the determination of whether to present the stimuli immediately upon a determination of an impaired emotional state or whether to present the stimuli upon the conclusion of any similar stimuli being presented to the vehicle operator 106. For example, if a series of songs are selected as appropriate stimuli while another song is playing in the vehicle 108, the system 100 may determine to delay presentation of the series of songs until the other song concludes.) wherein the feedback device includes at least two of a vibration device disposed on a seat of the vehicle (tactile stimuli (e.g., massage functions in a vehicle seat, etc.), a speaker mounted within the vehicle (speakers 122 and 246, stimuli may consist of any music, other sound recordings (e.g., radio shows, sports broadcasts, personalized messages, recorded ambient sounds, tones, etc.)), a lighting device mounted within the vehicle (visual stimuli (e.g., video, still images, dashboard lighting, ambient lighting within the vehicle, etc.)), and an air conditioner mounted within the vehicle (temperature stimuli (e.g., blasts of hot or cold air through a vehicle ventilation system, heating or cooling elements in a vehicle seat, etc.)); and 
a controller (controller 115, 204) configured to determine a current emotional state of the user based on the bio-signal and adjust an output signal of the feedback device based on the current emotional state (stimuli, see Figure 2 discussions), 
wherein the output signal leads to a target emotional state in which a degree of excitability is a reduced emotional state ([0056] Once the user profile has been accessed, the method 600 selects a first stimulus from a library of potential stimuli based upon the sensor data and the user profile (block 604). In the exemplary embodiment of FIG. 6, this involves the selection of a song from a library of songs stored on a computer-readable storage medium accessible by the mobile device 110, on-board computer 114, or server 140. The selection may be made by using one of the many known learning algorithms such as support vector machines (SVM) or neural network algorithms to predict probable user responses to potential stimuli. The potential stimuli may then by sorted based at least in part on the likely response of the vehicle operator 106 to each, and the potential stimulus with the most desired expected results (e.g., highest probability of reducing all total impairment scores below specified thresholds, greatest expected value of the decrease in one or more total impairment scores, etc.) may be selected. Alternatively, the selection may be made by first determining the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state (e.g., a reduction in heart rate or hard braking, an increase in distance between vehicles, etc.) and then selecting a stimulus best matching such characteristics… Accordingly, the vehicle operator emotion management system 100 may present stimuli to reduce agitation around those times even in the absence of strong sensor data indicating an emotionally impaired state.),
wherein the controller (controller 155, 204) is configured to control the speaker to simultaneously output a first sound having a target frequency corresponding to a target breathing period or a target heart rate period (¶0058, first, and then subsequent stimulus. First stimulus is presented based on an emotional impairment rectification, and subsequent are provided to assist the user to continue reaching the determined state where the emotional threshold is lowered), and
a second sound having a guide frequency for guiding an output frequency matching frequency of the bio-signal of the user to the target frequency (¶0058, first, and then subsequent stimulus. First stimulus is presented based on an emotional impairment rectification, and subsequent are provided to assist the user to continue reaching the determined state where the emotional threshold is lowered),
wherein the target frequency is a frequency of the emotional state in which the degree of excitability of the user is reduced (Alternatively, the selection may be made by first determining the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state (e.g., a reduction in heart rate or hard braking, an increase in distance between vehicles, etc.) and then selecting a stimulus best matching such characteristics. Any of the many known machine learning algorithms, regression analysis techniques, or other similar methods may be employed to process the user profile and sensor data to select a first stimulus to present to the vehicle operator 106. See also ¶0056), 
wherein the guide frequency has a constant value or a variable value that changes gradually ([0095] 3. The method according to either aspect 1 or aspect 2, wherein selecting the one or more stimuli further comprises selecting one or more of a musical composition, an ambient or natural sound recording, a recorded message, a constant or variable tone, an aromatic stimulus, a tactile stimulus, a temperature stimulus, a visual stimulus, or an ambient environmental condition. [0103] 11. The computer system according to either aspect 9 or aspect 10, wherein the stimuli are selected from a set of stimuli consisting of one or more of a musical composition, an ambient or natural sound recording, a recorded message, a constant or variable tone, an aromatic stimulus, a tactile stimulus, a temperature stimulus, a visual stimulus, or an ambient environmental condition.) and
wherein an intensity of the output of the first sound and the second sound or a band of an acoustic frequency is different (Alternatively, the selection may be made by first determining the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state (e.g., a reduction in heart rate or hard braking, an increase in distance between vehicles, etc.) and then selecting a stimulus best matching such characteristics. Any of the many known machine learning algorithms, regression analysis techniques, or other similar methods may be employed to process the user profile and sensor data to select a first stimulus to present to the vehicle operator 106.).
Fields does not explicitly state frequency however; the stimulus provides the same functionality of that of the present invention, and the inherent characteristics of the frequency of light, sound, and vibration all have differing frequencies which Fields uses to manage emotions. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the currently filed invention to determine the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state and then select a stimulus best matching such characteristics, as taught by Fields.
Fields does not explicitly state gradually decreasing from the guide frequency to the target frequency; however Fields teaches, “[0095] 3. The method according to either aspect 1 or aspect 2, wherein selecting the one or more stimuli further comprises selecting one or more of a musical composition, an ambient or natural sound recording, a recorded message, a constant or variable tone, an aromatic stimulus, a tactile stimulus, a temperature stimulus, a visual stimulus, or an ambient environmental condition. [0103] 11. The computer system according to either aspect 9 or aspect 10, wherein the stimuli are selected from a set of stimuli consisting of one or more of a musical composition, an ambient or natural sound recording, a recorded message, a constant or variable tone, an aromatic stimulus, a tactile stimulus, a temperature stimulus, a visual stimulus, or an ambient environmental condition.”
In the same field of endeavor, Song teaches, “[0039] Schematically, in the method of the invention, after an emotion state of the user is recognized based on a human face image, songs to be played to the user are controlled by adjusting a song playlist, so as to gradually direct the emotion state of the user (for example, nervous, tired, angry and sad, etc.) to a target emotion state (for example, relaxed, pleased and happy, etc.). Details of the method of the invention are introduced below. [0059] Referring to FIG. 2 again, in step S270, the playing device 140 plays the songs to be played according to the song playlist. In this way, when the user listens to the songs played by the playing device 140, the music selecting system 100 can gradually direct the current emotion coordinate (i.e. the emotion state) of the user to the target emotion coordinate, so as to achieve an effect of improving the user's emotion through the songs. [0060] Taking FIG. 5 as an example, when the user sequentially listens to the songs corresponding to the song emotion coordinates S1-S5, the emotion state of the use can be gradually directed from the emotion of sad (corresponding to the current emotion coordinate 510) to the emotion of happy (corresponding to the target emotion coordinate 520). [0061] However, since the emotion state of the user is probably not ideally changed along with the played songs, in other embodiments, after the step S260, the music selecting system 100 can execute the steps S230-S260 again to repeatedly capture the human face images of the user to track the emotion states of the user. Moreover, the music selecting system 100 can adaptively update the songs to be played in the song playlist according to the emotion state recognized each time until the current emotion coordinate is directed to the target emotion coordinate or playing of the songs to be played is finished. Namely, the music selecting system 100 can repeatedly execute the steps S230-S260 until the number of the played songs reaches the total number of the songs to be played (i.e. NR), or until the emotion state of the user is close to the target emotion state.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the currently filed invention to gradually direct the emotion state of the user to the target emotion state by constantly updating the songs to be played in the song playlist and suitably adjust the songs to be played in the song playlist to gradually direct the emotion state of the driver to a preferred target emotion state, so as to effectively avoid occurrence of the traffic accident, as taught by Song.
The combination of Field and Song do not explicitly state intensity; however, Field teaches varying the guide frequency and the target frequency which results in a change of band, “[0095] 3. The method according to either aspect 1 or aspect 2, wherein selecting the one or more stimuli further comprises selecting one or more of a musical composition, an ambient or natural sound recording, a recorded message, a constant or variable tone, an aromatic stimulus, a tactile stimulus, a temperature stimulus, a visual stimulus, or an ambient environmental condition. [0103] 11. The computer system according to either aspect 9 or aspect 10, wherein the stimuli are selected from a set of stimuli consisting of one or more of a musical composition, an ambient or natural sound recording, a recorded message, a constant or variable tone, an aromatic stimulus, a tactile stimulus, a temperature stimulus, a visual stimulus, or an ambient environmental condition.”
In the same field of endeavor, Aarts teaches, “[0040] The feedback module 50 comprises executable code (instructions) to receive a triggering signal and activate feedback circuitry. In one embodiment, the triggering signal may be communicated from another device within the vehicle 10 (FIG. 1), including from another wearable, a mobile device, or the vehicle processing unit 12 (FIG. 1). In some embodiments, the application software 46 of the wearable device 36, for instance where processing functionality for determining passenger or driver stress and/or frustration, sleepiness, and/or suitable nap/inattentive times is achieved by the wearable device 36, communicates the triggering signal. In some embodiments, the triggering signal is communicated from other devices within the vehicle 10 (FIG. 1) (e.g., the camera 34), or external to the vehicle 10 (e.g., from a device of the cloud(s) 18, 26). The feedback module 50, based on receiving the triggering signal, activates one or more circuitry of the wearable device 36. For instance, a vibratory motor in the wearable device 36 may be activated to haptically alert the possessor of the wearable device 36 of, say, passenger stress (or driver stress when worn by the passenger) or sleepiness. As another example, lighting (e.g., light emitting diode or LED) of the wearable device 36 may be activated to visibly alert the possessor of the wearable device 36, or audio circuitry (e.g., a buzzer) may be activated to audibly alert the possessor of the wearable device 36. In some embodiments, the wearable device 36 may comprise a display screen, where an alert is presented in the form of text or graphical messages, or lighting. In some embodiments, any combination of the tactile, visual, or audible feedback may be implemented. In some embodiments, the feedback may be modulated in intensity depending on the triggering signal. For instance, the frequency of LED light activation (e.g., blinking lights) or display lighting may be changed depending on the emotional, behavioral, or physiological state or condition of the monitored subject. In the case of monitoring physiological or emotional state of the passenger, for instance, the trigger signal from the vehicle processing unit 12, for instance, may be modulated in a manner to reflect the intensity of the stress levels, which may be manifested in the feedback via a more rapid blinking of lighting as stress increases, or increased beep frequency or volume, or increased strength of the vibration, or transition to other feedback mechanisms (e.g., buzzer to beep, beep to visual stimuli, etc.), among other forms of feedback. In general, the feedback may be adjusted in a manner to reflect the sensed health or well-being changes to enable a discrimination in levels of changes in some embodiments. In some embodiments, the wearable device 36 may communicate a signal to another device for activation of feedback mechanisms in that other device. [0062] The device interfaces coupled to the application processor 64 may include the user interface 72, including a display screen. The display screen, in some embodiments similar to a display screen of the wearable device user interface, may be embodied in one of several available technologies, including LCD or Liquid Crystal Display (or variants thereof, such as Thin Film Transistor (TFT) LCD, In Plane Switching (IPS) LCD)), light-emitting diode (LED)-based technology, such as organic LED (OLED), Active-Matrix OLED (AMOLED), retina or haptic-based technology, or virtual/augmented reality technology. For instance, the user interface 72 may present visual feedback in the form of messaging (e.g., text messages) and/or symbols/graphics (e.g., warning or alert icons, flashing screen, etc.), and/or flashing lights (LEDs). In some embodiments, the user interface 72 may be configured, in addition to or in lieu of a display screen, a keypad, microphone, speaker, ear piece connector, I/O interfaces (e.g., USB (Universal Serial Bus)), SD/MMC card, among other peripherals. For instance, the speaker may be used to audibly provide feedback, and/or the user interface 72 may comprise a vibratory motor that provides a vibrating feedback to the user. One or any combination of visual, audible, or tactile feedback may be used, and as described before, variations in the intensity of format of the feedback may be used to provide levels of a given health condition and/or emotion (e.g., increasingly stressed) as indicated by, say, a different color (e.g., red) than initial stress levels (e.g., yellow) when presented on the display screen. [0068] The user interface 98 comprises one or any combination of a display screen with or without a graphical user interface (GUI), heads-up display, keypad, vehicle buttons/switches/knobs or other mechanisms to enable the entry of user commands for the vehicle controls, microphone, mouse, etc., and/or feedback to the driver and/or passenger. For instance, the user interface 98 may include dedicated lighting (e.g., internal status lights, such as a warning light or caution light or pattern) or other mechanisms to provide visual feedback, including a console display having emoji icons or other symbolic graphics or even text warning of passenger sentiment or sleep state. In some embodiments, the user interface 98 comprises one or more vibratory motors (e.g., in the driver and/or passenger seat, stick-shift, steering wheel, arm rest, etc.) to provide tactile feedback to the driver and/or passenger within the vehicle 10 (FIG. 1), such as to warn the passenger of driver sentiment (e.g., if behavior by the passenger is aggravating or stressing the driver, or if the driver is getting sleepy) or to warn the driver (e.g., if the driver's style of driving is causing stress or sickness to the passenger, or if the passenger is falling asleep when the driver needs the passenger to be attentive). In some embodiments, the user interface 98 comprises speakers and/or microphones, such as to provide verbal beeping or other sounds (e.g., tones, or verbal speaking) that warn of the aforementioned driver and/or passenger states or conditions. The intensity of the various feedback may also be altered, such as increasing frequency or volume of sounds as the condition worsens (e.g., as the motion sickness of the passenger gets worse, the warning to the user is increased in frequency and/or intensity). In some embodiments, the device used to present the feedback may be changed based on the parameter intensity. Note that one or any combination of the various feedback techniques and/or devices described above may be used at any one time. [0071] The driving style correlator module 102 comprises executable code (instructions) to receive sensor data (e.g., from sensors 100 and/or from other devices) that senses the health and/or well-being parameters of the driver and/or passenger, sensor data pertaining to vehicle motion information (e.g., from sensors 100 that measure vehicular movement that is reflective of the driving style of the driver), correlates the driving style/vehicle motion to the parameters (e.g., based on a stimulus-response association that is proximal in time and similar in context), and triggers feedback (e.g., causing activation of feedback mechanisms of the user interface 98 and/or communicating signals to trigger other non-vehicular devices that perform the feedback). With continued reference to FIG. 4, and referring also to FIG. 5, shown is an example vehicle occupant interaction method 102A corresponding to functionality of the driving style correlator module 102, which includes receiving vehicle movement information indicative of a driving style of a driver operating a vehicle (108); receiving one or more parameters sensed from one or more of the driver or at least one passenger in the vehicle, the one or more parameters comprising physiological information, emotional information, or a combination of physiological and emotional information (110); correlating the one or more parameters to the vehicle movement information (112); and triggering feedback to the driver based on the correlated one or more parameters of the at least one passenger or to the at least one passenger based on the correlated one or more parameters of the driver (114). The physiological and emotional information can include stress, anxiety, sickness, frustration, anger, etc. that is determined from one or more physiological parameters (e.g., skin conductance, heart rate, heart rate variability, etc.). In one embodiment, the feedback may be presented in a way that is inconspicuous. For instance, the driver may be alerted (e.g., visually, audibly, and/or via tactile stimuli) to anxiety or changes in (e.g., increasing) anxiety of the passenger as correlated by the module 102 to driving style, such feedback presented in a manner that is transparent to the passenger (e.g., a tactile or increasingly rapid or intensified tactile stimuli communicated to the wearable device 36 of the user, or caused by activation of a vibratory motor in the steering wheel), thus influencing a change in the driver's style of driving (e.g., slower speeds, less quick turns, etc.). In some embodiments, the driving style correlator module 102 may receive (e.g., via the communications interface 150 in conjunction with the communications module 52B) one or more parameters from wearable devices 36 of one or more passengers of the vehicle 10 (FIG. 1), and respond accordingly. For instance, one of two passengers may be experiencing motion sickness, and the driving style correlator module 102 correlates that sickness to the driving style, and triggers feedback to the driver. Changes in condition and/or status of the monitored occupant may be reflected with changes in intensity of the feedback and/or changes in the manner of feedback (e.g., buzzer transitions to beeps, or vice versa). In some embodiments, the feedback may include instruction as to the correlation, such as an alert of the motion sickness and a correlation to continual abrupt stops and starts. In some embodiments, the feedback may include a recommendation in lieu of, or in addition to, the correlated feedback (e.g., “driver—passenger B is getting motion sickness—it is recommended that you start and stop gradually to avoid causing the motion sickness”). In some embodiments, parameters may be received from occupants of other vehicles. For instance, another driver A within wireless range of the vehicle processing unit 86 may detect that the driver B is getting angry, and after correlating that anger to the driver's driving style, feedback is triggered that alerts the driver A and/or recommends, to driver A, a driving style that reduces this anger of the driver B of the other vehicle. In some embodiments, the driving style correlator module 102 may access remote databases that include the health and/or well-being of occupants of other vehicles in the geographical location (e.g., via the communication of geographical coordinates and current time), and based on that information, a similar result ensues. [0072] The sleepiness prediction module 104 comprises executable code (instructions) to receive sensor data (e.g., from sensors 100 and/or from other devices of occupants within the vehicle 10 (FIG. 1)) that senses health and/or well-being parameters of the driver and passenger, predicts a level of sleepiness of the occupants, and triggers feedback alerting one of the occupants of the sleepiness state of the other. With continued reference to FIG. 4, and referring also to FIG. 6, shown is an example vehicle occupant interaction method 104A corresponding to functionality of the sleepiness prediction module 104, which includes receiving one or more first parameters sensed from a driver of a vehicle and one or more second parameters sensed from a passenger in the vehicle, the one or more first parameters and the one or more second parameters each comprising physiological information, behavioral information, or a combination of physiological and behavioral information (116); predicting respective sleepiness levels of the driver and the passenger based on the received one or more first and second parameters (118); and triggering feedback to either the passenger in the vehicle based on the predicted sleepiness level for the driver or to the driver based on the predicted sleepiness level for the passenger (120). For instance, the prediction performed by the sleepiness prediction module 104 may be based on a comparison of the parameters indicating sleepiness (e.g., based on sensed breathing rate, such as visually detected expansion in the chest cavity and/or abdomen alone or in combination with other parameters, including heart rate data, sleep history (e.g., as determined from the wearable device 36), driver history (e.g., elapsed time the driver has been driving), time of day, etc.) with a threshold level of sleepiness. The threshold level of sleepiness may be based on learned behavior (e.g., via monitoring and recording by the wearable device 36 (FIG. 2) and/or recording to the clouds 18, 26 (FIG. 1)) providing sleep habits, including normal sleep behavior of the user, and/or based on knowledge of population-based statics for like-individual characteristics (e.g., age, gender, occupation, sleep statistics for those demographics, hour of the day, etc.), such as accessed from remote databases. For instance, in the case where the driver wishes to have the passenger remain awake, based on the sleepiness prediction levels exceeding the sleepiness threshold, it is determined that the passenger is sleepy or has even fallen asleep, which prompts feedback to the driver, the feedback permitting the driver to awaken the passenger. Similarly, based on the predicted levels for the driver exceeding the sleepiness threshold, feedback is presented to the passenger to help keep the driver awake (e.g., prompting the passenger to turn up the radio, or chat more with the driver). Although a single threshold is described, in some embodiments, multiple thresholds may be used, wherein the exceeding of a sleepiness level of one threshold versus another threshold triggers a different type of feedback (e.g., quiet or dim light as feedback for a first threshold is replaced with a loud or higher-intensity light for a second feedback).”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the currently filed invention to modify the system of Field and Song with the teachings of Aarts to reflect the sensed health or well-being changes to enable a discrimination in levels of changes in some embodiments, to provide levels of a given health condition and/or emotion (e.g., increasingly stressed) as indicated by, say, a different color (e.g., red) than initial stress levels (e.g., yellow) when presented on the display screen, to increase positive interactions between the driver and the passenger(s) and/or to decrease or avoid negative interactions, which leads to a safer use of the vehicle based on the correlations between measured health/well-being data and driving style or behavior, as taught by Aarts.
Regarding Claim 2, (Original) Fields further discloses the aspects of the vehicle according to claim 1, wherein the bio-signal sensor is configured to sense at least one of a breathing state and a heartbeat state of the user ([0021] The front-end components 102 are disposed within one or more mobile devices 110 or on-board computers 114, which may be permanently or removably installed in the vehicle 108. The mobile device 110 or the on-board computer 114 may interface with one or more physiological sensors 120 or various other sensors (not shown) in the vehicle 108 (e.g., a braking sensor, a speedometer, a tachometer, an accelerometer, an optical sensor, a microphone, etc.), which sensors may also be incorporated within or connected to the mobile device 110 or the on-board computer 114. In some embodiments, the physiological sensor 120 may be permanently installed within the vehicle 108. In other embodiments, the other sensors (not shown) may perform part or all of the functions of the physiological sensor 120, in which case the physiological sensor 120 may not be present. Further, the physiological sensor 120 or other sensors (not shown) within the vehicle 108 may be installed by the manufacturer of the vehicle 108 or as an aftermarket modification to the vehicle 108. The mobile device 110 or the on-board computer 114 may further interface with various output devices in the vehicle 108, such as one or more speakers 122 or displays (not shown). The physiological sensor 120 may include a thermometer, microphone, thermal image capture device, electroencephalograph (EEG), galvanic skin response (GSR) sensor, heart rate sensors, respiratory rate sensor, or other biometric sensors. The sensors may also include other sensors currently existing or later developed.). 
Regarding Claim 4, (Currently Amended) Fields further discloses the aspects of the vehicle according to claim 1, wherein the controller is configured to adjust the output frequency to determine a vibration period of the vibration device (tactile stimuli (e.g., massage functions in a vehicle seat, etc.)). 
Regarding Claim 5, (Currently Amended) Fields further discloses the aspects of the vehicle according to claim 1, wherein the controller is configured to adjust the output frequency to determine a sound period of the speaker (speakers 122 and 246, stimuli may consist of any music, other sound recordings (e.g., radio shows, sports broadcasts, personalized messages, recorded ambient sounds, tones, etc.)).
Regarding Claim 6, (Currently Amended) Fields further discloses the aspects of the vehicle according to claim 1, wherein the controller is configured to adjust the output frequency to determine a light emission period of the lighting device (visual stimuli (e.g., video, still images, dashboard lighting, ambient lighting within the vehicle, etc.)). 
Regarding Claim 8, (further includes display (¶0052), and the controller is configured to operate the display by adjusting the guide frequency, and leads the heartbeat state and the breathing state of the user (Alternatively, the selection may be made by first determining the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state (e.g., a reduction in heart rate or hard braking, an increase in distance between vehicles, etc.) and then selecting a stimulus best matching such characteristics. Any of the many known machine learning algorithms, regression analysis techniques, or other similar methods may be employed to process the user profile and sensor data to select a first stimulus to present to the vehicle operator 106. [0052] Referring again to FIG. 3, when the vehicle operator emotion management system 100 determines that the vehicle operator 106 is in an impaired emotional state at block 310, the vehicle operator emotion management system 100 selects appropriate stimuli to manage the emotional impairment (block 312). The stimuli may consist of any music, other sound recordings (e.g., radio shows, sports broadcasts, personalized messages, recorded ambient sounds, tones, etc.), telephone calls, suggested local destinations to stop (e.g., coffee shops, gas stations, restaurants, points of historical interest or scenic overlooks, etc.), visual stimuli (e.g., video, still images, dashboard lighting, ambient lighting within the vehicle, etc.), tactile stimuli (e.g., massage functions in a vehicle seat, etc.), temperature stimuli (e.g., blasts of hot or cold air through a vehicle ventilation system, heating or cooling elements in a vehicle seat, etc.), aromatic stimuli, or other stimuli that may affect the emotional state of the vehicle operator 106. The stimuli may be selected from a set stored on the mobile device 110 or on-board computer 114 or from a set stored on the server 140. Alternatively, or additionally, the stimuli may be selected from any source accessible by the mobile device 110, on-board computer 114, or server 140 via the internet or other communication connection (e.g., terrestrial or satellite radio, streaming music services, image or text sharing services, video hosting web services, etc.). In some embodiments, the selection of appropriate stimuli may include the determination of whether to present the stimuli immediately upon a determination of an impaired emotional state or whether to present the stimuli upon the conclusion of any similar stimuli being presented to the vehicle operator 106. For example, if a series of songs are selected as appropriate stimuli while another song is playing in the vehicle 108, the system 100 may determine to delay presentation of the series of songs until the other song concludes.). 
Fields does not explicitly state frequency however; the stimulus provides the same functionality of that of the present invention to guide the user towards less impaired driving due to emotion management, and the inherent characteristics of the frequency of light, sound, and vibration all have differing frequencies which Fields uses to manage emotions. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the currently filed invention to determine the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state and then select a stimulus best matching such characteristics, as taught by Fields.
Regarding Claim 11, (Currently Amended) Fields further discloses the aspects of the vehicle according to claim 1, further comprising: a display interlocked with the speaker (speakers 122 and 246 and display 202: ¶0030), wherein the display is configured to output a first image and a second image (first and then subsequent stimulus and rating, see ¶0058), and wherein the first image is an image based on the target frequency and the second image is an image based on the guide frequency (¶0058, first, and then subsequent stimulus. First stimulus is presented based on an emotional impairment rectification, and subsequent are provided to assist the user to continue reaching the determined state where the emotional threshold is lowered and the display allows for rejection of the visual, aural, and tactile stimuli). 
Fields does not explicitly state frequency however; the stimulus provides the same functionality of that of the present invention, and the inherent characteristics of the frequency of light, sound, and vibration all have differing frequencies which Fields uses to manage emotions. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the currently filed invention to determine the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state and then select a stimulus best matching such characteristics, as taught by Fields.
Regarding Claim 12, (Currently Amended) Fields further discloses the aspects of the vehicle according to claim 1, the controller is configured to adjust the guide frequency to determine a light emission period of the lighting device (visual stimuli (e.g., video, still images, dashboard lighting, ambient lighting within the vehicle, etc.)). 
Regarding Claim 14, (Original) Fields further discloses the aspects of the vehicle according to claim 8, further comprising: a camera configured to acquire image data for the user, wherein the controller is configured to determine the current emotional state of the user based on at least one of the image data and the bio-signal of the user ([0034]-[0035]… The front and back image capture devices 218 and 222 may be built-in cameras within the mobile device 110 or on-board computer 114 or may be peripheral cameras, such as webcams, cameras installed inside the vehicle 108, cameras installed outside the vehicle 108, etc., that are communicatively coupled with the mobile device 110 or on-board computer 114. The front image capture device 218 may be oriented toward the vehicle operator 106 to observe the vehicle operator 106 as described below. The back image capture device 222 may be oriented toward the front of the vehicle 108 to observe the road, lane markings, or other objects in front of the vehicle 108. Some embodiments may have both a front image capture device 218 and a back image capture device 222, but other embodiments may have only one or the other. Further, either or both of the front image capture device 218 and back image capture device 222 may include an infrared illuminator 218 i, 222 i, respectively, to facilitate low light or night image capturing. Such an infrared illuminator 218 i, 222 i may be automatically activated when light is insufficient for image capturing… sensors of the mobile device 110 and the on-board computer 114, together with the physiological sensor 120 and any additional sensors within the vehicle 108 that are communicatively connected to the mobile device 110 or the on-board computer 114, may be referred to collectively as the “sensors” of the vehicle operator emotion management system 100.). 
Regarding Claim 15, the aspects of the method of claim 15 are performed by the vehicle of claim 1 and the limitations captured in the limitations therein; please see the claim 1 rejection articulated above.
Regarding Claim 18, the aspects of the method of claim 18 are performed by the vehicle of claim 5 and the limitations captured in the limitations therein; please see the claim 5 rejection articulated above.
Regarding Claim 19, the aspects of the method of claim 19 are performed by the vehicle of claim 6 and the limitations captured in the limitations therein; please see the claim 6 rejection articulated above.
Regarding Claim 21, the aspects of the method of claim 21 are performed by the vehicle of claim 8 and the limitations captured in the limitations therein; please see the claim 8 rejection articulated above.
Regarding Claim 23, the aspects of the method of claim 23 are performed by the vehicle of claim 11 and the limitations captured in the limitations therein; please see the claim 11 rejection articulated above.
Regarding Claim 24, the aspects of the method of claim 24 are performed by the vehicle of claim 12 and the limitations captured in the limitations therein; please see the claim 12 rejection articulated above.
Regarding Claim 26, the aspects of the method of claim 26 are performed by the vehicle of claim 14 and the limitations captured in the limitations therein; please see the claim 14 rejection articulated above.

Response to Arguments
Applicants’ arguments filed regarding claims 1, 15 and dependent claims have been fully and completely considered but are moot because the arguments do not apply to the new combination of the references, facilitated by Applicants’ newly submitted amendments, including new prior art being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Lee et al. disclosed Driver Rest Recommendation (U.S. Patent Application Publication 2016/0046294 A1):
[0097] A haptic module 153 can be configured to generate various tactile effects that a user feels, perceive, or otherwise experience. A typical example of a tactile effect generated by the haptic module 153 is vibration. The strength, pattern and the like of the vibration generated by the haptic module 153 can be controlled by user selection or setting by the controller. For example, the haptic module 153 may output different vibrations in a combining manner or a sequential manner.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689